 RYBOLT HEATER COMPANY551Rybolt Heater CompanyandUnited Steelworkers ofAmerica,AFL-CIO.Case 8-CA-4574November 4, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn December 29, 1967, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,'conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.A. RefusalTo Bargain1.The Board found, in a prior case involving thesame parties,' that the Respondent had refused tobargainwith the Union on September 20 andNovember 15, 1966, and thereafter, in violation ofSection 8(a)(5) and (1) of the Act. Although the TrialExaminer took cognizance of this Decision, henevertheless proceeded to considerde novothe issuesinvolved in that prior proceeding, and to find that theRespondent did not unlawfully refuse to bargain withthe Union on and after September 20, 1966. Underthese circumstances, we find merit in the exceptionsof the General Counsel and the Charging Party in thisregard, and we adhere to the Board's finding made inthe earlier proceeding of an unlawful refusal tobargain on September 20 and November 15, 1966,and thereafter.2.The instant complaintallegesthat the Respon-dent refused to bargain with the Union on February 9and 17, 1967, and thereafter, in violation of Section8(a)(5). The Trial Examiner found, and we agree, thatthe issues involving these refusals raise questions ofcompliancewith the Board's order in the priorproceeding. In view of the Board's outstanding orderthat the Respondent bargain with the Union onrequest, we find it unnecessary to determine in thiscasewhether the Respondent's alleged conductwarrants the issuance of another bargaining order atthis time.'3.The complaint also alleges an unlawful refusaltobargain based on the Respondent's unilateralpromulgation of a no-solicitation rule on March 1,1967.4The Trial Examiner concluded that thisconduct was not violative of the Act. We agree withthisconclusion as the General Counsel has notestablished that the promulgation of the rule consti-tuted an actual change in working conditions. We donot adopt, however, the Trial Examiner's commentsabout managerial prerogatives in this matter.B.The StrikeOn August 8, 1966, the Respondent's employeeswent out on what the Trial Examiner found, and weagree, was an economic strike. As pointed out above,theRespondent later unlawfully refused to bargainwith the Union beginning on or about September 20,1966. As the Trial Examiner found, the Union keptthe striking employees informed of these refusalsduring the course of the strike, and the recordestablishes that the employees continued their strikeat least in part because of the Respondent's unlawfulconduct.'We find, therefore, that the Respondent'sunlawful refusal to bargain was an operative factor inthe prolongation of the strike, and that, as a result,the strike, on or about September 20, 1966, wasconverted from an economic to an unfair laborpractice strike.'1The GeneralCounseland the Charging Party have excepted to theTrial Examiner's credibility findings on the ground,inter alia,that hecredited certain witnesses of the Respondent who were discredited by aTrialExaminer in an earlier proceeding. It is the Board's establishedpolicy,however,not to overrule a Trial Examiner's resolutions withrespect to credibility unless, as is not the case here, the clearpreponderance of all the relevant evidence in the case before himconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB544, enfd. 188 F.2d362 (C.A. 3).2Rybolt Heater Company,165 NLRB No. 363SeeQuakerTool & Die, Inc.,169 NLRB No.166,Fitzgerald MillsCorporation,139 NLRB 8024As the complaint does not allege,and the General Counsel did notcontend at the hearing, that the rule on its face was invalid,we shall notpass upon the validity of the rule.5 We find no basis in the record for the Trial Examiner's finding thattheUnion"could not have passed on to employees any truthfulinformation about bad faith bargaining by Respondent that could havecaused them to strike in protest against bad faith bargaining," nor forhis characterizations of the Union officials' motives or conduct duringthe strike.6Erie Resistor Corporation,132 NLRB 621,CombinedMetal Mfg.Corp,123 NLRB 895,The Philip Carey MfgCo.,140 NLRB 1103,enfd. as modified 331 F 2d 730(C.A. 6).173 NLRB No. 89 552DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The Refusal ToReinstateOn February 24, 1967, the Union sent a letter totheRespondent offering to end the strike andunconditionally requesting the reinstatement of allstriking employees.' The Respondent sent no reply totheUnion. In letters to its striking probationaryemployees, however, the Respondent referred to theUnion's application and stated that "since your30-day probationary period was not completed andyou have not worked, it does not appear that therewould be opportunity for your reemployment at thistime." The letters which were mailed on Thursday,March 2, 1967, further stated that the employee hadto make application for work by Monday, March 6, orthe Respondent would assume he were not interestedin employment. Respondent's vice president Smithadmitted in his testimony that this letter wassomewhat less than an unconditional offer of rein-statement, and therefore, in order to "clear up anymisunderstanding," theRespondent sent anotherletter to each of the probationary employees onMarch 4 advising them to make application by March9 or consider themselves as having "voluntarily quit"their jobs.On March 2, the Respondent also addressed a letterto 15 striking employees advising them to makeapplication for reemployment by March 6 or beconsidered as having quit and "no longer interested inemployment." This letter stated further that althoughtheUnion had also requested a resumption ofnegotiations in its application for reinstatement, thequestion of the Respondent's refusal to bargain wasnow in the hands of the Board, and as it was "putthere by the Union leadership, it seems only fair thattheNLRB should make the decision, of whetherfurther negotiations should be had at this time."The record reveals that between March 2 and April28,some of the strikers either resumed theiremployment with the Respondent or declined un-conditional offers of reinstatement made to themwhen they individually contacted the Respondent'sofficials.On April 28, after the Union had filed theunfair labor practice charges in the instant matter, theRespondent sent an additional letter to each of thestriking employees in effect accepting the Union'sapplication,offering them unconditional reinstate-ment to their former or substantially equivalentpositions.Thereafter, additional strikers contactedthe Respondent concerning reinstatement.7The record shows that the striking employees,at various times,authorized the Union to commence the strike, to continue it, andfinally to terminate it and seek their reinstatement.The Respondentmade no response to the Union's request,and there is no evidence thatthe Respondent then questioned the right of the Union to terminate thestrike or to apply on behalf of the strikers for reinstatement.SeeEkcoIt is clear that the Respondent was obligated toreinstate the unfair labor practice strikers upon theirunconditional application.' It is also clear, regardlessof the Respondent's legal contention concerning itsduty to bargain, that the Union was the spokesmanfor the striking employees and that it made anunconditional application for reinstatement on theirbehalf.' In response, the Respondent sent individualletters to the striking employees in which it advisedthose on probationary status that they had forfeitedtheir employment, and required all the strikers tomake individual application for reemployment.Furthermore, after an unfair labor practice strikewhich had lasted for more than 6 months, theRespondent's letters of March 2 and 4 required thestriking employees to make application within but afew days on penalty of forfeiting the right toreemployment.In our view, the Respondent's letters of March 2and 4 made in response to the Union's unconditionalapplication for reinstatement, and containing therequirement that all the striking employees makeindividual application for reemployment and do sowithin an unreasonably short period of time,' 0 weresufficient to deter some of the strikers from returningtowork. Accordingly we find that the Respondentviolated Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, we shall order it toceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.As we have found that the Respondent in manycases refused to offer to reinstate its striking em-ployees as requested on their behalf until April 28,1967, we shall accordingly order the Respondent tomake each of these employees whole for any loss ofpay he may have suffered by reason of theRespondent's discrimination against him, by paymentto him of a sum of money equal to that which henormally would have earned as wages from March 1,1967, the date 5 days following the Respondent'sreceipt of the Union's February 24 application forreinstatement to April 28, 1967 the date of theRespondent's unconditional offer of reinstatement tothese employees, less net earnings during said period.This reimbursement order shall not apply to thoseProductsCo.,117NLRB 137,N.L.R.B. v.Posner, Inc.,304 F.2d 773(C.A. 2), enfg. as modified 133 NLRB 1567.8NL.R.B v Fotochrome,Inc.,343 F.2d 631 (C.A. 2), cert.denied382 U.S. 833.9N L R.B v. Pecheur Lozenge Co.,209 F 2d393 (C.A. 2).10SeeHarrah's Club,158 NLRB 758,Fred E. Nelson,dlbla NelsonIndustries,102 NLRB 780, enfd.208 F.2d230 (C.A. 3). RYBOLT HEATER COMPANYemployees who applied for reinstatement betweenFebruary 24 and April 28, 1967, and who eitheraccepted or declined unconditional offers of reinstate-ment made to them by the Respondent.Backpay shall be further computed in accordancewith the formulas and methods set forth in F WWoolworth Company,90 NLRB 289, plus interest atthe rate of 6 percent per annum as prescribed by theBoard inIsisPlumbing & Heating Co,138 NLRB716.AMENDED CONCLUSIONS OF LAWWe hereby adopt the Trial Examiner's Conclusionsof Law 1, 2," and 4, and substitute for hisrecommended Conclusion of Law 3 the following:"3. By refusing to offer reinstatement to em-ployees, theRespondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Rybolt Heater Company, Ashland, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against its employees because oftheir membership in, or activities on behalf of UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganizationasaconditionof employment asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds necessary to effectuate the purposes ofthe Act:I"'Case 8-CA-4574" is hereby corrected to read"Case 8-CA-4401."12 In the eventthat thisOrder is enforced by a decreeof a UnitedStates Courtof Appeals,the notice shall be amended by substituting forthe words"a Decisionand Order"the words"a Decree ofthe UnitedStates Courtof Appeals Enforcing an Order."553(a)Make whole all employees who were notofferedreinstatementuntilApril28, 1967, asdescribed in the Remedy section of this Decision, forany losses they may have suffered by reason of thediscrimination against them, in the manner and to theextent set forth in the Remedy section.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records and reports and all other recordsnecessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its place of business in Ashland, Ohio,copies of the attached notice marked "Appendix"."2Copies of said notice, on forms provided by theBoard's Regional Director for Region 8, after beingduly signed by the Respondent's representative, shallbe posted immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d)Notify the Board's Regional Director forRegion 8, in writing, within 10 days from the date ofthisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended,we hereby notify our employees that.WE WILL NOT discriminate against our employeesbecause of their membership in, or activities onbehalfofUnitedSteelworkersofAmerica,AFL-CIO,or any other labor organization.WE WILL make whole all of our employees whowere on strike and not unconditionally offeredreinstatement until April 28, 1967, for any lossestheymay have suffered as a result of thediscrimination against them.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargaincollectively through representatives of their ownchoosing,to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities,except to the extent that such rightmay be affected by an agreement requiring 554DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) ofthe Act.RYBOLT HEATERCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue,Cleveland, Ohio 44115, Telephone 216-621-4465.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner. This case, 8-CA-4574,was brought before the National Labor Relations Board (hereincalled the Board) under Section 10(b) of the National LaborRelations Act, as amended (herein called the Act) (61 Stat.136, 73 Stat. 519), against Rybolt Heater Company (hereincalledRespondent), on a complaint issued on May 31, 1967,by the General Counsel of the Board (through the RegionalDirector for the Board's Eighth Region at Cleveland, Ohio),and an answer filed by Respondent on June 9, 1967. Thecomplaint is premised on a charge filed on April 20, 1967, byUnited Steelworkers of America, AFL-CIO (herein called theUnion).It is alleged in the complaint that Respondent, in violationof Section 8(a)(5) and (1) of the Act, refused on February 9and 17, 1967, to meet and negotiate with the Union, certifiedon September 8, 1961, as bargaining representative forRespondent's production and maintenance employees, al-though it and the Union have engaged in collective bargainingfor these employees since the September 1961 certification,and were parties to a collective-bargaining contract for theperiod from August 1, 1964, to July 31, 1966, and on March1, 1967, and thereafter, in violation of Section 8(a)(1) and (3)of the Act, refused to reinstate or to reinstate unconditionally20 striking employees who were either unfair labor practicestrikersor employees not permanently replaced, upon anunconditional offer on February 24, 1967, by the Union forthem and on their behalf, to return to work, on or aboutMarch 1, 1967, in violation of Section 8(a)(1) and (5) of theAct, it posted, promulgated and placed in effect, without priornotification to, or consultation with, the Union, the no-solicitation rule that "there shall be no soliciting for Unionmembership, other union activities, or any other purposesinside this factory during working hours."Respondent, in its answer, admits that as alleged in thecomplaint, the Union was certified as bargaining representativeof its production and maintenance employees, that it and theUnion have engaged in collective bargaining, and that theywere parties to a collective-bargaining contract for the periodfrom August 1, 1964, to July 31, 1966. It admits it has refusedto meet and negotiate with the Union since the latter filed anunfair practice charge against it on October 28, 1966. It deniesthat it refused to meet and bargain with the Union prior to theUnion's filing of the October 28, 1966, unfair labor charge. Italso denies that its refusal to meet and bargain with the UnionsinceOctober 28, 1966, is a refusal to bargain within themeaning of the Act, or is a violation of the Act. It makes theaffirmativedefense that it has the right to refrain frombargaining until the merits of the complaint premised on theOctober 28, 1966, charge are deterrruned in the completeadministrativeprocess, including proceedings before theUnited States Court of Appeals. It also affirmatively defendsthat the Union ceased to be the bargaining representative of itsemployees by the expiration of the outstanding collective-bargaining contract on July 31, 1966, and by the Union's losson July 31, 1966, of the status of majority representative of itsproduction and maintenance employees.Respondent admits that the Union informed it on February24, 1967, that it was making an unconditional offer on behalfof the employees who had been striking since August 8, 1966,to return to work. It further admits that some employeesreturned to work after the Union made this statement to it.Respondent denies, however, that it violated the Act after thestatement of the unconditional offer of February 24, 1967. Itanswers affirmatively that it has offered the striking employeesunconditionally their former or substantially equivalent posi-tions.Respondent admits that it placed in effect on or aboutMarch 1, 1967, the no-solicitation rule stated in the complaint,without notice to or consultation with the Union, but deniesthat it violated the Act by doing so.A hearing on the complaint and answer was held before meon June 28, 29, and 30 in Ashland, Ohio. The parties wereafforded an opportunity to present evidence, make oralargument, and file briefs. Briefs were filed by General Counseland Respondent after the close of the hearing.FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, with its principal officeand place of business in Ashland, Ohio, is engaged in themanufacture and sale of heating and air conditioning units.Annually, in the course and conduct of its business operations,itships goods and products valued in excess of $50,000directly to points outside the State of Ohio. As the Boardfound inRybolt Heater Company,Case 8-CA-4401, 165NLRB No. 36, Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. Assumption of jurisdiction will effectuate the purposes ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of theAct. RYBOLT HEATER COMPANY555111.THE UNFAIR LABOR PRACTICESA. Background EvidenceThis case is a sequel to the case, Rybolt Heater Companyand United Steelworkers of America, AFL-CIO, 8-CA-4401,inwhich Trial Examiner Donovan rendered a decision on April12, 1967, which was affirmed by the Board on June 13, 1967(165 NLRB No. 36). The case before me involves the samedispute with the additional developments that occurred afterthe record was closed on January 31, 1967, in the earlier case.Ihereby take official notice of the record, and evidentiaryfindings made by Trial Examiner Donovan and affirmed by theBoard in the earlier case. I incorporate the evidentiary findingsin my Decision in this proceeding.Briefly, the evidence and findings in Case 8-CA-4401 coverthe following factual situation In May 1966, the Unionnotified the Respondent that it wished to negotiate a newcontract to be effective on the expiration of the then existingcontract which expired on July 31, 1966. The parties met tonegotiate for the first time on June 24, although they had hada prior meeting. They met again on July 14, 28, and 30 andAugust 6, 13 or 14, and 22, 1966. The contract terminating onJuly 31, 1966, and which the parties agreed during negotia-tions to extend until August 7, 1966, was for 2 years with a1-year reopener. From the outset of negotiations Respondentstated it could not afford a wage increase. It is clear that themajor objective of the Union was substantial wage increases.Respondent offered a 2-year 4-month contract with noreopener and the same wage rates as in the prior contract withthe exception of lower rates in some classifications. Along withhigher wage rates, the Union was seeking the same contractterm of 2 years and a 1-year wage reopener, and some fringebenefits.On July 28, 1966, the employees met at the hall of theUnion on Orange Street, Ashland, Ohio, and voted to strike.The action of the employees was considered by the Unionrepresentatives as a recommendation, as a decision to strike ismade by the Union, and by its district directors and staffrepresentatives when they have been delegated this authorityby the Union. In support of its position that it could not afforda wage increase, Respondent at the July 30 meeting offered afinancial statement entitled "Report On Examination For theYear Ended December 31, 1965." Forrest Reeder, the Union'sstaff representative, and chief negotiator, refused to look atthe statement. He said that the financial statement waspremature as noneconomic issues were being discussed, and theUnion had not requested it He also used earthy terms toconvey to those at the meeting that he would not use thereport for toilet paper.' The financial report was on thebargaining table at the following meetings in view of thepersons present including Reeder, but the latter did not look atit.The Union at the August 6, 1966, meeting, informed theRespondent that it would strike on Monday, August 8. OnAugust 6, Respondent offered a 5-cent-an-hour generalincreaseand the remaining terms of the prior contractunchanged, for a term of 2 years to expire in 1968.Respondent stated that in offering the wage increase it wasgambling that its earnings would improve by reason of anexpanded sales force and new machinery. Respondent alsostated that the foregoing proposal was contingent upon theemployees continuing to work and not going on strike onAugust 8 as scheduled.On Monday, August 8, 1966, the production and mainte-nance employees, about 32 in number, struck. The strike didnot end until February 24, 1967. At the August 14 meeting,the Respondent informed the Union that the 5-cent-an-houroffer was withdrawn, and its offer at that time was the termsof the expired contract for a period of 2 years. At the August22meeting, atwhich a Federal Mediator was present,Respondent stated it was unable to pay any increasein wagesand again offered the terms of the expired contract.Respondent also stated that its offer of a 5-percent-an-hourwage increase was contingent on there being no strike, and thestrikehad rendered it more unable than ever to pay theincrease. The Union rejected Respondent's proposal.Except during the early morning of August 8, when thestrike began, and on September 1 and 7, no more than fivepicketspatrolled in front of Respondent's parking lot,including the entrance. All the production and maintenanceemployees, approximately 32, were present on the morning ofAugust 8. The lot is directly across the street from theentrance to the plant. There was a-shac"&one end of the lot.The pickets occasionally lougd or rested` in a few chairslocated outside the shack. OIAugust 15, William R. Buzzard,the plant superintendent, to k pictures of the pickets from awindow of one of the offices on the front side of the plant.When a delivery van left the parking lot with a large crate orcartoncontainingRespondent'sproducts,ReederandHockenberry, a striking employee, followed it in Reeder's car.Buzzard followed the van and Reeder's car, and on occasiontook motion pictures of the two vehicles in front of him. Thevan proceeded to Mansfield, a nearby town. Nothing occurredof any importance.A few employees went back to work in the plant onSeptember 1. Stuart A. Smith, vice president of Respondent,took motion pictures of the picket line from a window of oneof the offices in the front of the plant. At the close of theworkday, the employees who worked entered an enclosed vanin the parking lot. The van was stopped at the parking lot exit,and Hockenberry, a striking employee, asked the employeeswhy they were working during the strike. Hockenberry laydown briefly in front of the van,' and at one point had somefolded papers in his hand. Companywitnessestestified he wastrying to light the papers as a torch, while Hockenberry stated'The financial report was prepared for Respondent by Frank,Seringer and Chaney,certified public accountants.Its authenticity wasnot questioned when it was offered in evidence, and it was received inevidence without objection.It is an informative report in depth, andprepared in accordance with generally accepted good accountingpractices.The report reflects the financial condition stated in thefollowing paragraphRespondent had a deficit in net income for the year 1965 of$104,324.18 and only a net income of$4,776.19for 1964 It had anaccumulated deficit on December 31, 1965, of$346,424.32, and of$242,100.14 on December 31, 1964.Net sales were$723,475.99 for1965 and $1,012,453.99 for 1964.Net sales for 1965 were$288,978.00 less than those for 1964. Stockholder equity, which wasoriginally$482,512.50, was $136,088.18,on December 31, 1965, and$240,412 36 on December 31, 1964.There was a decrease during 1965of$104,32418.Working capital on December 31, 1965, was$78,957.17, and on December 31, 1964, was$168,928.75 There was adecrease in working capital during 1965 of $89,971.58.2Reeder gave the conclusionary testimony that Hockenberry wasjust fooling around. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was trying to catch some bees in a bag. A policeman, whowas at the scene told the pickets to let the van leave. The vanwas driven off. Then Buzzard, the plant superintendent, drovehis car into the lot, and on leaving came in contact with orgrazed one of the pickets. Vice President Smith took motionpictures of some of this parking lot activity. On September 7,at closing time, a number of strikers appeared and parked theircars across from the driveway where the non-striking em-ployees would emerge from the plant. Police came to the sceneand nothing occurred. Motion pictures were again taken byone of Respondent's representatives.In September, one of Respondent's dealers drove up in atruck with his wife and child to pick up some of Respondent'sfurnaces.3The pickets talked to the dealer, and while theywere talking to him Buzzard appeared from the plant andpointed an unloaded camera at them. The pickets ceased togroup. On a few other occasions, Buzzard and Smith pretendedto take pictures of pickets who had grouped to converse withdelivery men or dealers who were there to deliver materials toRespondent or pick up its products.On September 20, 1966, Reeder requested Respondent byletter, that it make available to the Union "for examinationand study your books and records so that we might bargainintelligently on economic matters." Reeder stated in the letterthat he was making the request because Respondent hadwithdrawn the offer of a wage increase "because of claimedinability to pay." He also stated that he did not concede that a5-cent-an-hour increase would be adequate. Respondent didnot reply to this request. At a negotiations' meeting onOctober 17, Respondent presented to John S. Johns, theUnion's district director, the same financial report (which wasfor the years 1964 and 1965, and was dated May 6, 1966) thatitpresented on July 30. The evidence of record does notdisclosewhat else transpired at this meeting As statedsupra,the Umon filed an unfair labor practice charge on October 28,1966.The Union charged the Respondent with violating Section8(a)(1) and (5) of the Act by the following conduct-1.By interfering with picketing at the premises ofRespondent, including driving in and about the picket lineat high and unreasonable rates of speed and striking picketswith motor vehicles.2.By misrepresenting the nature of the strike at thepremises of Respondent.3.By soliciting strikers back to work and urging them toabandon the strike.4.By engaging in surveillance of pickets and strikers.5.By refusing to bargain in good faith with the Union inthe following respects'a.By failing to make available its books and recordsto substantiate a claimed inability to pay after duedemand therefor.b.By failing to furnish a negotiator with authority tobargain and consummate agreements.c.By subrruttmg a first and final proposal and thenrefusing to discuss the Union's proposal and maintaininga closed mind thereon.d.By withdrawing a firm offer because it was notaccepted immediately and vacillating in its discussions.e.By refusing to agree to check-off union dues whileproviding check-off for other payroll deductions.f.By other instances of failure to engage in goodfaith collective bargaining.On November 10, 1966, Reeder telephoned Vice PresidentSmith and asked him in the telephone conversation if he wouldsitdown and negotiate that evening or at any time. Smithreplied that he was unable to meet with the Union because theUnion had filed charges, and the matter as far as theRespondent was concerned was in the hands of its attorney.Smith also said Respondent would not bargain until it sawwhat disposition was made of the charge. On the same date theUnion, in a telegram, demanded resumption of negotiations,and "immediate production and availability of your books andrecords re inability to pay plea." Respondent, in a telegramdated November 15, replied that "upon your own applicationthismatter is now in the hands of the National LaborRelations Board."On December 14, 1966, the Regional Director, after aninvestigation,disposed of the Union's October 28, 1966,charge. In his letter to the Union's attorney, who filed thecharge, he stated:With respect to the following enumerated allegations ofthe charge, it was concluded that the evidence did notwarrant issuance of complaint for the reasons set forthhereinafter:1.The action of a supervisor of the Employer inaccidentally striking two pickets while slowly exiting fromthe Employer's parking lot, when the exit was blocked bystrikers, did not interfere with the Section 7 rights of theemployees.2.The fact that Employer's counsel inadvertantlyreferred to the strike in an injunction petition as illegal, andwas so quoted in the newspapers, does not constitute aviolation of the Act as the allegations of a pleading areprivileged.3.The solicitation of strikers to return to work,unaccompanied by threats or promises of benefit as was thesituation here, is not violative of the Act.5b. The evidence indicated that the Employer's negotia-torsdid bargain from a position of no wage increasegradually upwards to a 5¢ increase and other benefits.5c.The course of negotiations indicate that the Employ-erdid submit various proposals, did not confine itsproposals to a first and final offer, and did discuss and listento the Union proposals.5d.While the Employer did make a 5¢ wage increaseoffer, along with other proposals, on August 6, 1966, it wasnot withdrawn until August 22, 1966. The withdrawal,under the circumstances, cannot be concluded to indicate arefusal to bargain in good faith.5e.Although the Employer originally proposed deletionof the check-off claiise, a subsequent offer to reinstate theold contract was understood to include reinstatement of theformer check-off provision.You are accordingly notified that those aforementionedportions of the charge are hereby dismissed, and thatcomplaint has been issued against Respondent alledgmg3Respondentmanufactures furnaces and air-conditioning equip-ment RYBOLT HEATER COMPANY557violations of Section 8(a)(1) and (5) of the Act with respectto item 4 and 5(a) and 5(f) of the charge.The Union was then apprised of its right to obtain a review ofthe Regional Director's disposition of the charge as providedby Section 102.19 of the Board's Rules and Regulations, Series8, as amended. There is no evidence before me that the Unionsought such a review.The complaint which was issued on December 12, 1966,alleged a refusal to bargain in violation of Section 8(a)(5) and(1) of the Act by the refusal to furnish books and records onand after September 20, 1966, and a refusal to meet andnegotiate on and after November 10, 1966, unless the chargewas withdrawn or otherwise disposed of. It also alleged thatRespondent violated Section 8(a)(1) of the Act by the takingof still photographs, pictures and moving pictures while theemployees were engaged in peaceful picketing and patrolling inand about Respondent's plant. Respondent denied in itsanswer that it refused to bargain, and stated affirmatively itwas always available to bargain, but the striking employeesrefused to negotiate, and were more interested in, and spentnearly all of their time in., striking, picketing, disturbing thepeace, calling Respondent's agents vile and indecent names andpreferring charges before the National Labor Relations Board,and had no real desire to negotiate a contract except upontheirown terms and under constant pressure. Respondentdenied it refused to furnish records showing its financialcondition. It affirmatively stated that it did furnish suchrecords, but that the Union refused to look at them, and at notime indicated specifically what books and records it wasrequesting.Respondent denied that it took pictures andphotographs for the purpose of illegal surveillance of strikingemployees. It admitted it took pictures and photographs, butstated it did so for the purpose of showing violence anddisturbance of the peace in front of its premises and for thepurpose of obtaining evidence showing violence on the picketline to be used in an injunction suit it filed against the Unionin the Common Pleas Court of Ashland County, Ohio. Asstatedsupra,evidence was taken on the complaint and answerby Trial Examiner Donovan on January 31, 1967.On April 12, 1967, the Trial Examiner issued his decision.He found a refusal to bargain for refusing to meet andnegotiate on and after November 15, 1966, and for refusing tofurnish on and after September 20, 1966, financial books andrecords to adequately reflect the Respondent's financialcondition in 1966. To the Examiner, the bringing up to date ofthe financial report for 1964 and 1965 would at least haveplaced the burden on the Union to indicate whether thesefinancialdatawere or were not adequate.The TrialExaminer's recommended order, which is the order of theBoard by reasons of the Board's decision and order of June 13,1967, requires Respondent to meet and negotiate with theUnion, upon request, and to make available to the Union itsfinancial books and records which will reflect its financialcondition for 1966 and thereafter, and to refrain fromphotographing or pretending to photograph protected picketlinestrikeactivitywith the object of interfering withemployees' rights under Section 7 of the Act.B.The Issuesin Case 8-CA-4574 Triedon June 28,29, and30, 1967The issues placed before me, Trial Examiner James Foley,in Case 8-CA-4574are the following:Has the Respondent continued to refuse to meet andnegotiatewith the Unionsince on or about February 9,1967, and ifso is the refusal a compliance and enforcementmatter in case 8-CA-4401, andproperly before me in thisproceeding,Case 8-CA-4574,only as evidence in con-nection with the alleged refusal to reinstate the strikers andthe alleged promulgation of an illegal no-solicitation rule')Did the Union on February24, 1967,make a bona fideunconditional offer on behalf of the striking employees toreturn to work?Was the economic strike initiatedby theUnion onAugust 8, 1966, converted into an unfair labor practice byRespondent between September 20, 1966 and the date ofFebruary 24, 1967, when the Union terminated it?Did the Respondent make an offer to the strikingemployees to reinstate them to their former or substantiallysimilar employment unconditionally,and without qualifica-tionor limitation,and at the wages the jobs paidindependently of the strike?Did Respondent violate Sections 8(a)(1) and(5) of theAct byplacing in effect on or about March1, 1967, theno-solicitation rule that "there shall be no soliciting forUnion membership,other union activities, or any otherpurposes inside this factory during working hours?"C. The Evidence in Case 8-CA-457451.Thedemands and refusals to bargainOn February 7, 1967, the Union's Staff RepresentativeReeder sent a letter to Vice President Smith of Respondent inwhich he asked him to meet with him tonegotiate acollective-bargaining contract. Smith replied by letter onFebruary 9, 1967, that, upon the Union's application thematter between the Union and Respondent had been placed inthe hands of the Board. On February 13, 1967,Reeder againwrote to Smith requestingameetingand bargaining for acontract. Reeder in reference to Smith's statement in his letterof February 9 that the matterwas inthe hands of the Board4At the hearing before Trial Examiner Donovan,Smith testified thathe did not reply to the Union's request of September for financialbooks and records because the Union had the financial report that itmade available on July 30. He testified that it was all that Respondenthad at the time. The evidence persuaded the Examiner that Respondentcould have supplemented the financial report it made available to makeitmeaningful at the time the Union requested the information.Reedertestified at that hearing that he wanted books and records prepared by acertified public accountant that would disclose the up to date financialposition of the Respondent.He testified that financial data could bemade available on a quarterly year basis He testified that he did notknow what was in the financial report that Respondent made availableat the July 30 meeting,and did not attempt to find out as he was notready to discuss a financial statement.He testified that on October 17,1966, the financial report was given to District Director Johns, not tohim, and it was a differentcopythan the copy Respondent presentedon July 30.He testified that he did not find out what was in it onOctober 17,as he did not look at it.He testified that he wanted aresponse to his request of September20. Two employeeswere membersof the Union'snegotiating committee along with Reeder and Johns.They werepresent during the bargainingon July 30and August 6, 13 or14, ?nd 22,1966, when the financial report wason thebargaining table.Credibility resolutions of conflicts in evidencehavebeen made byme upon consideration of all relevant evidence in context includingdemeanor testimony. 558DECISIONS OFNATIONALLABOR RELATIONS BOARDstated that the matter could be disposed of by an agreementon a new contract, but that to reach an agreement they wouldhave to meet. Smith replied by letter on February 17 thatRespondent had been willing to meet with the Union and hadmet with it until the Union filed the charge on October 28,1966. Smith stated that Respondent had met with the Unioneven when the Union committee failed to show.6 Smith thenrelated that Respondent awaited the decision of the TrialExaminer in the hearing held January 31, 1967.On February 24, 1967, District Director John S. Johnswrote to the Respondent that on behalf of all the strikingemployees he was offering them unconditionally for employ-ment, and was advising the Respondent that the Union wasterminating the current strike. Johns also stated in the letterthat he was requesting Respondent's immediate resumption ofnegotiations with the Union, the certified bargaining represen-tative, and was advising Respondent that the excuse it hadgiven,"the pendency of the NLRB unfair labor practicecharges " was no excuse for evading its statutory duty tobargain.He concluded with the words, "I would appreciateyour further advice."On March 1 or 2, 1967, Respondent informed the strikingemployees of the offer to return to work made by Johns ontheir behalf, and informed them that if they did not make"application for reemployment" by a date of 5 days from thedate of the letter Respondent would assume they were nolonger interested in being employed by Respondent.7 Respon-dent, in the March 2 letter, which was addressed to the strikersthat had permanent status, notified these striking employees ofJohns' request in the February 24 letter for renewal ofnegotiations. Respondent then stated in that letter that untilthe charge was filed with the Board by the Union, Respondentnegotiated with the Union in good faith, but since the questionof negotiation was placed in the hands of the Board by theUnion, "it seems only fair that the NLRB should make thedecision, of whether further negotiations should be had at thistime."As statedsupra,Trial Examiner Donovan issued his decisionin the earlier case on April 12, 1967. On April 20, 1967, theUnion, by its Attorney Herschel Krieger, requested Respon-dent to meet and bargain, and to make available to the Union"financial books and records" showing its financial conditionfor 1966, and thereafter On the same day, the Union filed theunfair labor practice charge on which the complaint in thisproceeding is premised. The complaint was issued on May 31,1967. The Board's decision affirming Donovan's decision wasissued on June 13, 1967. On June 15, 1967, Krieger wrote toRespondent. In the letter he referred to the Board's June 13decision, and then made the same requests that he made in hisApril 20 letter. The evidence of record does not show anyreplies to Krieger's two letters. It is undisputed that since theBoard affirmed the decision of Trial Examiner Donovan,Respondent has refused to meet with the Union or furnish anyfinancial data for the reason that it is awaiting a decision of theUnited States Court of Appeals.6Thiswas the meeting on the morning of October 17. DistrictDirector John Johns and Reeder represented the Union and VicePresident Smith and Plant Superintendent Buzzard represented theRespondent. The employees on the Union's committee were working'elsewhere2.Respondent's conduct alleged to have converted the strikeinto an unfair labor practice strikeGeneralCounsel contends that Staff RepresentativeReeder's communication with the strikers regarding thenegotiations with Respondent or lack of them prolonged thestrike and converted it into an unfair labor practice strike.General Counsel does not rely on Respondent's photographingofpretending to photograph the Union's strike activities.General Counsel and Respondent stipulated that Respondentdid not engage in any violation of Section 8(a)(5) of the Actuntil September 20, and then only with respect to the refusalof the Union's request for financial books and records. Therefusal tomeet and negotiate was added on and afterNovember 15, 1966.As statedsupra,theRegionalDirector dismissed theUnion's charge of October 28, 1966, that Respondent refusedto bargain, insofar as it alleged that it failed to furnish anegotiatorwith authority to bargain for and consummateagreements, by subnutting a first and final proposal and thenrefusing to discuss the Union's proposal and maintaining aclosed mind thereon, by withdrawing a firm offer because itwas not accepted immediately and vacillating in its discussions,and by refusing to agree to check-off union dues whileproviding check-off for other payroll deductions. In dismissingthese allegations of the charge, the Regional Director foundthatRespondent bargained from no wage increase graduallyupwards to an increase of 5 cents an hour and other benefits,that the Respondent submitted various proposals and did notconfine itself to a first and final offer, and did discuss andlisten to the Union proposals, that Respondent's offer of thewage increase on August 6, 1966, was not withdrawn untilAugust 22, and the withdrawal, under the circumstances, couldnot be considered a refusal to bargain in good faith, andalthoughRespondent initially proposed deletion of thecheck-offclause,itssubsequent offer to reinstate the oldcontract included the offer to retain the check-off clause.The Regional Director's dismissalleft only the charge of aSection 8(a)(5) violation in terms ofan allegationof a refusalto furnish financial data. The refusal to meet and negotiate didnot begin until November 15, about 2 weeks after the filing ofthe charge. So from the beginning of the strike on August 8until the Respondent's refusal to respond to the Union'sdemands of September 20 to furnish financial data there wasno illegal conduct by Respondent that Reeder could discloseto the strikers that converted the economic strike. From areasonable date by which Respondent should have respondedto the September 20 request, namely September 25, untilNovember 15, the onlyillegalconduct of Respondent thatReeder could pass on to the strikers was the refusal to furnishthe financial books and records as he had requested. FromNovember 15 and thereafter until the strike ended onFebruary 24, 1967, all that Reeder could tell the strikers thatRespondent had perpetrated was the refusal to furnish thebooks and records after September 15, and the refusal on andafter November 15 to meet and negotiate.7The offer made by the Union on February 24 on behalf of thestrikers,and Respondent's lettersto the strikers following the Union'soffer will bediscussed in detail later in connectionwith the issue ofRespondent's liability withrespect to reinstatement. RYBOLT HEATER COMPANY559Icredit Reeder's testimony that he informed the strikersduring the course of the strike that the Union requested theRespondent on September 20, 1966, to furnish books andrecords, and that Respondent was asked to meet and bargainon November 10, 1966, and that Respondent did not furnishany financial books, records or other information in responseto the request of September 20, and refused on and afterNovember 15, 1966, to meet and bargain. I also creditReeder's testimony the strikers were kept informed of thecontinuing refusal of the Respondent to meet and negotiate orfurnish financial books and records, and particularly theRespondent's refusals by letters to the Union dated February 9and 17, 1967, to meet with the Union in accordance with theUnion's request in letters dated February 7 and 17, 1967, andrefusals to meet stated in Respondent's letters to employeesdated March 1 or 2, 1967, as requested by the Union in itsletter of February 24, 1967, to Respondent. I also find fromReeder's testimony that he informed the strikers, eitherdirectly or indirectly, through Hockenberry or Hines, or otheremployees closely associated with him, of the Union's requestsof April 20, and June 15, 1967, for financial books andrecords, and to meet and bargain, and that Respondent did notreply to these letters. I also find that the strikers wereinformed directly or indirectly by Reeder that Respondentinformed the Union on February 9 and 17, 1967, it wasrefusing to bargain because the Union had placed the matter inthe hands of the Board by the filing of the charges, and that itawaited a decision of the Trial Examiner on the charges heheard on January 31, 1967. I find from the evidence thatReeder, directly or indirectly, informed the strikers thatalthough Respondent did not reply to the Union's letters ofApril 20, and June 15, 1967, it was taking the position afterthe Trial Examiner's decision of April 12, 1967, that it wasawaiting a decision of the Board, and that after the Boardrendered its decision on June 13, 1967, Respondent's positionhas been that it is awaiting a decision of the court of appeals.'3.The Union's offer on February 24, 1967, of the Return ofthe strikers to their employmentAs statedsupra,District Director Johns, in his February 24,1967, letter, stated he was offering the return of the strikers totheir employment. His words were as follows:On behalf of all your striking employees, I am herebyoffering them and each of them for employment uncondi-tionally, and am also advising that this Union is herebyterminating the current strike.Reeder testified that he talked to strikers Butts, Daliere,Hines,Hockenberry,Hurst,Kaufman,Kircher,Markel,Spencer, Van Bremen, and Pryor. He testified that he did nottalk to strikers, Lamb, Mumaw, Parker and Robinson. Hetestified he could not recall whether he talked to Myers, thathe did not talk to Gregory but talked to his wife, and did nottalk to Beasley9 or Buchanan about their backpay claims.Reeder testified that "there was nobody that said that theydefinitelywanted their jobs or did not want their job. Theywould think it over when the time came to actually go back."In response to the question whether the strikers had otherjobs, Reeder testified that "There is many of them said theyhad jobs elsewhere, but they told me they didn't knowwhether they would drop that job and go back or not." Inresponse to the question, "Did any of these men here tell youthey wanted to go back to work and would go back to work,"Reeder answered "Yes." In response to the question "Who,"he answered "Virgil Kaufman." Then in answer to the question"Who else," he answered, "I can't say now that Henry Hurstsaid definitely that he would, but he implied very strongly thathe would. He thought he would go back. He didn't saydefinitely." It is undisputed that Kaufman and Hurst returnedto work on February 27, 1967, and at the time of the hearinghad been working continuously since February 27.4.Respondent's letters to employees of March 1, 2, and 4and April 28, 1967On Wednesday, March 1, 1967, Respondent, over thesignature of Vice President Smith, sent to striking employeesClarence William Butts, Robert L. Kircher and Amos Mumaw,probationary employees with less than 30 days employment,the following letter.We are in receipt of a registered letter dated February24, 1967, from Mr. John S. Johns, Director, UnitedSteelworkers, of America District #27, which reads:"On behalf of all of your striking employees, I amhereby offering them and each of them for employmentunconditionally, and also are advising that this Union ishereby terminating the current strike."Sinceyour 30 day probationary period was notcompleted and you have not worked, it does not appearthat there would be opportunity for your re-employment atthis time.Furthermore, if you have not made application for workby Monday, March 6, 1967, we will assume that you are nolongerinterested in employment by the Rybolt HeaterCompany.Smith was advised by his attorney that his statement in theabove letter that since the addressees had not completed the30-day probationary period and had not worked it did notappear there would be opportunity for reemployment, theletter could be construed as not constituting an unconditionaloffer of reinstatement. On Saturday, March 4, 1967, he sent aletter to Butts, Kircher, and Mumaw as follows.In order to clear up any misunderstanding whichcouldexist as aresult of our letter to you dated March1st, 1967, please note carefully the following:If you wish to be re-employed by the Rybolt HeaterCompany you should make application for re-employ-ment no later than Thursday, March 9, 1967, otherwiseyou have voluntarily quit your job here.Smith testified that he was of the opinion when he sent thefirst letter that Butts, Kircher, and Mumaw would not havebeen kepton aspermanent employees after the 30-day periodon the basis of their performance during the time they worked,8Since the strike ended on February 24, 1967,nothing thathappened after that date could change it from an economic strike intoan unfair labor practice strike.9Beasley testifiedthatReeder instructed him to go to Respondentand discuss reinstatement. As foundinfra,Beasley did so onFebruary27, or March 1, 1967. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he felt he should so advise them to enable them tocontinue working where they were employed on receipt of theletter.' oOn March 1 or 2, 1967, Respondent sent to 15 of theremaining 17 striking employees listed in the complaint,'' aletter containing the following:We are in receipt of a registered letter from Mr. John S.Johns,Director,District#27, United Steelworkers ofAmerica, dated February 24, 1967, which reads:"On behalf of all your striking employees, I amhereby offering them and each of them for employmentunconditionally, and also are advising that this Union ishereby terminating the current strike."This is to advise you that if you have not madeapplication for reemployment by Monday, March 6, 1967,we shall assume that you have quit your job, and are nolonger interested in employment by the Rybolt HeaterCompany.' 2Between March 1 and April 28, 1967, striking employeesHockenberry,Hoppenberg,Beasley,Gregory,Butts, andVanBremen visited Respondent'splantand had conversationswith Smith and Buzzard regarding reinstatement Strikingemployees Hines, Pryor, and Spencer telephoned Smith anddiscussed reinstatement. On April 20, 1967, the Union filedthe charge on which the complaint,issuedon May 31, 1967, inthis proceeding is premised. Oral testimony regarding the visitsof employees to Respondent's plant to discuss reinstatementwill be discussed.On April 28, 1967, Respondent sent to all the 20employees allegedly denied reinstatement for discriminatoryreasons the following letterOn or about the 24th day of February 1967, we receiveda registered letter from Mr. John S. Johns, Director, DistrictNo. 27, United Steelworkers of America, which reads:On behalf of all your striking employees, I am herebyoffering them and each of them for employmentunconditionally and also am advising that this Union ishereby terminating the current strike.Since receiving this letter dated February 24, 1967, fromMr. Johns, a number of letters were sent out by thiscompany to our employees including you, offering to takeyou back to work and re-instate you.Some of the employees came to the office to discuss thematter.Also new charges have been filed with the NationalLabor Relation Board by the Union claiming that illegal andunfair conditions were attached by this company to youbeing re-instated.It is our position that no illegal or unfair conditions wereattached to our offer to you of re-instatement.In any event, we are now unequivocally offering youre-instatement with no conditions attached, to your formerjob or position or substantially the same job if the job hasbeen abolished.If we do not hear from you on or before the 8th day ofMay 1967 we will assume that you have refused our offer toreinstate you with the Rybolt Heater Company and thatyou do not wish to come back to work.Striking employees Lamb and Kircher visited Respondent'splant after receipt of this April 28 letter.5The testimony of the personal and telephone conversationsbetween strikers and Respondent's officials regardingreinstatement.' 3On instructions received on February 24, 1967, fromReeder, the Union's staff representative and chief negotiator,striking employee Carroll Beasley went to Respondent's planton March 1, 1967, and talked first to Plant SuperintendentBuzzard and then to Vice President Smith. He asked Buzzard ifhe could return to the same job. He had been a spot welder.Beasley testifiedBuzzard said "possibly," while Buzzardtestified that he said he was glad to have him, and asked him"when can you start?" He told Buzzard about an operation hehad arranged to have on his nose the following week. Buzzardtestified that he gave him the impression he would be in afterthe operation. Smith came along as they were talking, andBeasley asked him if the insurance Respondent had wouldcover it. Smith said he did not think so, that he had been awayfrom employment by Respondent for 7 months, and wouldhave had to have been working for 3 months to have coverage.Smith also told him that the insurance was canceled 30 daysafter the strike began, as Respondent did not pay thepremiums.Beasley said he had insurance at PerfectionManufacturing Company in Mansfield, Ohio, where he wasemployed and wondered if he should not stay at Perfectionand have that insurance take care of the operation on his nose.Smith asked him how his job was, and he said he had a goodjob, that it was paying about the same he made when workingfor Respondent, but that he was working on a different shift.Respondent had only a day shift. Beasley asked Smith forpermission to go through the plant, and Smith gave it him.Both Smith and Buzzard testified that they received theimpression that he would return to his former employment10 Butts, Kircher,and Mumaw began employment on July 19, 12,and 12, 1966,respectively.Additional probationary employees at thetime the strike started were Gary Stutz,Billy Barker,Paul Gulley, VirgilStrines,Raymond Charles Myers, Thomas E. Caldwell, and WilliamWeber, Jr. The names of these latter employees are not included in thelistof 20 allegedly denied unconditional reinstatement. Stutz returnedto work on March 27 and left on May 5 for other employment. Webersaid he would return on May 1 but did not appear.IIThey were Buchanan,Dahere, Gregory, Hines, Hockenberry,Hoppenberg,Lamb,Markel,Myers, Parker,Pryor,Robinson,Spencer,and VanBremen. Letters were not sent to Kaufman and Hurst as theyhad been reinstated on February 27, 1967.12As statedsupra,Respondent also made reference in this letter tothe request in Johns' February 24 letter that Respondent meet andbargain,and stated regarding it that it seemed only fair that the Boardshould decide if further negotiations should be held since this questionhad 1 een placed in the hands of the Board by the union leadership.'Beasley,Hockenberry, and Hines testified for the GeneralCounsel.Smith and Buzzard testified for Respondent. RYBOLT HEATER COMPANY561with Respondent.14 A short time later, Buzzard telephonedBeasley's home. He talked to his wife when he was toldBeasley was not there. He asked her if Beasley intended toreturn to Respondent. She said no, that he intended to remainwith Perfection Heating Company.) sOnMarch3,1967,strikingemployeeDon AlanHockenberry went to Respondent's plant around noon andtalked to Vice President Smith in his office about returning towork. He had been a press operator. Smith said he could havehis old job back. Smith handed him District Director Johns'letter of February 24, 1967, in which Johns had offered thereturn of the striking employees to their former jobs, and inwhich he stated that the strike was over. Smith said toHockenberry that the strike was over. He asked him to fill inhis name, address and telephone number on a standard formused by Respondent entitled "Application For Employment."Smith said to Hockenberry that Bill Buzzard made the workassignments,and was in Virginia to watch his son receive acommissionin the Army, but would be back Monday, andwould give him his work assignment at that time. He told himhe could begin work on Monday.16 I credit Hockenberry'stestimony that after he filled in his name, address andtelephone number, he glanced down at the place on the formfor names and address of former employers, and asked Smith ifhe had given him any bad references, that Smith denied hehad, and he replied that he had, and did not think thatBuzzard would like him to come back to work, and rose fromthe chair he was sitting in, and walked out of the plant. He didnot return. Neither Smith nor Buzzard saw him after thisconversation.) 7On March 6, 1967, about noon, striking employee Hineswent to Respondent's plant to talk about reinstatement. Hewas working elsewhere at the time. Smith and Buzzard were atlunch. Hines telephoned Smith between 8 and 9 o'clock thatevening.Hines testified that he said to Smith he received aletter, and March 6 was the deadline to go back, and thatSmith replied that Respondent had a full complement ofemployees and they were not going to lay off anybody tomake room for him. Hines also testified that he said to Smiththat he had 9 years' seniority, and asked him if that made anydifference and he said no.Smith testified that Hines asked him what the situation wasat the plant, and he asked Hines if he had received a letter, andHines answered no. Smith than said that the letter explainedwhat they were doing at the plant; and Hines said he guessedhe had better pick up the letter. Smith replied that he thoughthe should. Hines asked if he could come to the plant and talkto him, and Smith said he would be in the next day, and hecould talk to him at any time during the day. Smith was in theoffice from 7 a.m. until 5 p.m., but Hines did not appear at theplant, and had not done so at the time of the hearing. Smithdenied that he said anything about seniority or refusing toreplace the replacements with strikers.18 I credit Smith'stestimony.Smith and Buzzard testified that when the letters were sentout in March and April, Respondent had jobs available for all14 Beasley testified that Smith had alistof employeesand referredto the names of Buchanan and Hoppenberg and said he would not takethem back as employees.Beasley also testified that he had aconversationwithVirgilKaufman who had returnedtowork onFebruary 27. Hetestified that Kaufman asked him if he was comingback, and that he said he was thinking about it, and that Kaufman thensaid that he would have no seniority or vacation,and had a good joband should not leave it.Smith denied he made any reference to ordiscussedotheremployees with Beasley. He also denied that he said hewouldnot take Buchanan or Hoppenbergbackas employees.Buchanannever talkedto Reeder,Smith or Buzzard about reinstatement.As willbe foundinfra,Hoppenberg discussed reinstatement with Buzzard onFriday, March3, 1967.He told Buzzard he was ready to returnto work,and Buzzard replied thatwas fine.He said he would reportfor work onMonday, March 6. On Monday, Tuesday and a few days later he calledin to say hewas in.He never returned.Contraryto Beasley's purportedhearsay from Kaufman, Smith testified that the employees whoreturnedto workhad all the rightstheyhad under the old contractGeneralCounseldid not call either Kaufman or Hurst to give testimonyregarding any changes,if there were any, in the wages,hours andworking conditions,after February27, 1967, whenthey returned towork, overwhat they were before the strike began on August 8,1966. Ican only conclude that if GeneralCounselhad called themthey wouldhavetestified adversely to him andhavetestified there were no changes.A P Products Company v. N.L.R.B,316 F.2d 899 (C.A. 2), enfg. 137NLRB 25.Ido not credit the testimony of Beasley set out in thisfootnote.15 Respondent has an industrial insurance contract withAetna LifeInsuranceCompany.It pays part of the premiums and the employeespay the other part. Respondent collects the part the employees pay bydeductionsfromtheir pay. The striking employees made no paymentsduring the strike and Respondent made no paymentsto Aetna. Theinsurance coverage like wages is part of employees'earnings.Theobligation to continue the converage,like the obligation to pay wages,ceased when the employees became strikers.Respondent's obligation torenew the coverage and resume payment of the premiums began at thesame time its obligation to resume paying wages began.16 The "Application for Employment"form has spaces for theinsertionof name in full,address, age, birthday,sex, citizenship,position sought, names and addresses of former employers, number ofpersons supported,education,physical defects,weight, height, wagesdesired,and signature I credit Smith's and Buzzard's testimony that thestriking employees were asked to fill in only the spaces for name,address and telephone number, and the signature. I also credit Smith'stestimony that the information was necessary to provide a currentrecord of name, address and telephone number for Respondent'srecords. I credit Smith's testimony that new employees are required tofilloutcompletely the Application For Employment form.17Hockenberrytestified that he asked Smith if he was going to letthe scabsgo who wereworking in the plant and place the strikers intheir jobs,and Smith answeredthat he would keepthe scabs as they hadpulled them through.Hockenberrythen testified that Smith said hewould keep- boththe replacements and the strikers.Whenasked if heand Smith used the term scab in their conversation,he said no that theyreferred to the replacements as the workers in the plant. Hockenberrytestifiedthat whilehe was talking to Smith he decided he did not careto resume employment at Respondent's plant, and would not go back.He also testified that he obtained employment at Reiterand Harter AllStar Dairy.He did not disclose whether he had this employment whenhe talked to Smith, or obtained it thereafter. Smith denied he talked toHockenberryabout replacinganybody orabout seniority.He testifiedthat Plant Superintendent Buzzard made the work assignments. Smithalso testifiedthatwhen written requests for references came into theplant for the striking employees the replies made were,"They are onstrike" or"presentlyon strike." Smith and Buzzard testified that thelatterwas in Virginia that weekend to attend a ceremonyinwhichBuzzard's son was to receive a commission in theArmy. Hockenberrywas the striker who on September 1,, 1966, at the endof the workday,lay down in front of the van containing the employees who hadreturnedto workthat day for the first time since the strike bagan, andwas the employee who appeared to be about to ignite some paper, inthe vicinity of the van,about the same time as the lying down incident.Hockenberrycould well have decided that Buzzard would not have beenpleased at his returning in view of his conduct on September 1.18 The evidence shows that contrary to Hines' testimony, he did notobtain the letter sent to him on March 1 or 2 until March7. However,he could have learned from the other letters sent on March 2 that thestrikerswere to contact Respondent not later than March 6. Histestimony about the letter, however,does have a bearing on hiscredibility. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe20 striking employees, that they could have beenemployed in addition to those then working in the plant dueto an increase in the volume of orders. They testified thatRespondent would have taken all the strikers back with all therights and benefits they had before the strike. Smith testifiedthat Respondent reinstated all those who came to the plant toreturn to work, with prior rights and privileges. Kaufman andHurst were reinstated on February 27, Butts on March 7, andKircher on May 8. Kircher left without explanation on June 2,1967. Butts quit on March 17, 1967, upon being asked byBuzzard if he did not think he ought to work as he was leaningagainst a post smoking a cigarette after being 22 minutes late.Smith testified that striker Kelly came back about September1, 1966, and striker Austin about October 1, 1966, and thatothers no longer working for Respondent also came backduring the strike.Smith also testified Gregory saw him on March 2, 1967, andasked him if he had overtime work, and he said no, and thatGregory never came back to the plant, that Spencer called onMarch 4 and said he was working and would like to give hisemployer 2 weeks' notice, and he gave him permission to doso, but he never came back to work; that he talked to Lamb 2weeks before the hearing, and he said he would have to have atleast $2.45 per hour, but Smith said Respondent could not paymore than the $2.31 it was paying; and that Pryor telephonedhim on March 2, and asked him about seniority, and he repliedthat he did not know as the contract had expired, and Pryorsaid he would not be back.Buzzard testified that he talked to Hoppenberg on Friday,March 3, 1967, and gave him the form on which to insert hisname,addressand telephone number, and that afterHoppenberg inserted this information on the form he said hewould be in Monday, but telephoned, Monday, Tuesday and afew days following Tuesday to say he was ill. He said he didnot have a doctor, but was doctoring from the drugstore. Henever did report for work. Buzzard testified that VanBremencame to the plant on March 8, and inserted his name, addressand telephone number on the form given him, and said hewould be back in a few days but never returned. He testifiedthat on June 23, 1967, Myers asked for part time employment,buthe told him Respondent did not have part timeemployment. He also testified that he saw Lamb on June 23when Smith saw him, and that he said he had to have $2.45per hour before he could return to work there.Smith and Buzzard testified that Buchanan, Daliere, Markel,Mumaw, Parker and Robinson never came to the plant lookingfor reinstatement. Smith testified that he saw Mumaw at theplant on May 29 talking to Kaufman, but that Mumaw merelygreeted him and did not seek to talk to him. On cross-examination, Buzzard testified that Kelly was reclassified from,Class B painter to Class A painter when he returned to work,and that Walter Austin was reclassified when he returned towork. He also testified that Hursh had been made a leadmanbefore the strike. Smith testified that Respondent had alwaysmade reclassifications without consulting the Union.After Butts visited the plant on March 3, and stated he wasready to go to work, Smith, on March 7, sent him a letter inwhich he extended the last day he had to report for work fromMarch 9 to 13. Butts, in Smith's letter of March 1, was givenuntilMarch 6 to return to work, but when the letter wascorrected in a letter of March 4, he was given until March 9 toreportButts reported for work on March 7, the day Smithsent the letter.AfterSpencer telephoned Smith on March 4,and stated he was ready to go to work, but would like to givethe employer then employinghim 2weeks' notice,and Smithgave him permission to do so, Smith sent Spencer a letterextending his last day for reporting for work from March 6 to20.Analysis, CredibilityResolutions,Findings, and Conclusionsof Fact and LawI conclude and find that Respondent continued to refuse tofurnish financial books and records and to meet and bargain onFebruary 9 and thereafter notwithstanding Trial ExaminerDonovan's order of April 12, 1967, adopted by the Board onJune 13, 1967, requiring it to furnish the financial data and tomeet and bargain with Respondent. Donovan decided, and theBoard affirmed, that Respondent technically violated Section8(a)(5) by the refusal to furnish the data and to meet andnegotiate.Respondent continues to stand on the defense itmade in that proceeding that it would be an exercise in futilityto furnish the data and meet and bargain in view of theUnion's conduct during the bargaining. The Union, accordingto Respondent, refused to negotiate except upon its own termsand by exercising constant pressure. Respondent furthercontends that this refusal to furnish data and meet and bargainare not properly before me as alleged unfair labor practices,but are confined to the proceeding which is Case 8-CA-4401,decided by the Board on June 13, 1967, and in which it seeksa review of the Board's order by a court of appeals.Ifind that Respondent's position has merit. The Respon-dent's refusal goes to the question of compliance with theBoard's order of June 13, 1967. Any order which I wouldrecommend and which the Board would adopt would be in theidentical language of Trial Examiner Donovan's recommendedorder of April 12, 1967, which the Board adopted as its orderon June 13, 1967. The administrative process should not beburdened by duplicates of the same thing. It is alreadyoverburdened by legitimate proceedings. I shall, therefore,recommenddismissalof the complaint insofar as it alleges aviolationof Section 8(a)(5) of the Act because of theserefusals."To have violated Section 8(a)(3) and (1) of the Act byrefusing to reinstate unconditionally the Respondent wouldhave to have the obligation under the Act to reinstateunconditionally. Respondent has this obligation if the strikewas converted into an unfair labor practice strike, orRespondent did not permanently replace the strikers where thestrike remained an economic strike. But whether an unfairlabor practice strike or an economic strike without thepermanent replacement of strikers, Respondent is not obli-gated to reinstate unless the strikers make unconditional offersto return to work. The Union as the agent of the employeesmay make the unconditional offer on their behalf. There is apresumption that the bargainingagent'soffer is a bona fideone, and the offer stands as the offer of the employees unlessthe presumption is rebutted. It would be, for example, ifevidence showed that the employees withheld from the19See TXD inQuakerTool & Die, Inc,169 NLRB No 166. RYBOLT HEATER COMPANY563bargainingagentthe authority to make the unconditionaloffer.Good-faith bargaining is the sincere cooperative effort ofthe bargaining parties to reach a mutually acceptable agree-ment. This concept does not allow for an attempt by theemployees' bargaining agent to control the progress of thebargaining to prevent the employer from presenting effectivelyits bargaining position until the agent has failed to coerce theemployer by picketing and other pressure to capitulate to itsfixed and unchanging demands. In determining whether anemployer has violated the Act by conduct related to conductby a contesting union the Board and the courts have alwayslooked at the union's conduct. A violation is not found wherethe employer's conduct under scrutiny has been caused by theUnion's harassment or provocation.20IfindthattheUnion'sReederwas aware of theRespondent's financial condition before the bargaining began.Here was a small plant in a small locality with a small numberof employees in the bargaining unit. These employees wereknown personally by Vice President Smith and Plant Superin-tendentBuzzard.From in-plant discussions and generalawareness the employees, including those on the Union'snegotiating committee, must have known that the Respondentreturn onnet sales wasapproximately $288,980 less in 1965than in 1964, that Respondent operated at a loss of $104,328in 1965, and that it made up this deficit out of its capitalassets.They certainly passed this information on to Reeder,theUnion's chief negotiator.Reeder is an experiencednegotiator who has bargained for many contracts with manycompanies. He would see that he had this information beforethe commencement of the bargaining.The issue of a wageincreasewas joined at the outset of thenegotiations in June 1966. Respondent pleaded inability topay anyincrease.The Union, however, did not requestRespondent to furnish financial data to support its position ofinability to pay. It was aware of Respondent's bad financialcondition, but had decided to demand the wage increaseanyway, and toengagein a strike and picket line activity insupport of the demand. The employees voted to strike on July28 and the vote was accepted as a recommendation by Reederand Johns, the Union's district director. Respondent offeredthe revealing financial report on July 30 when it was informedof the strike action. Reeder arbitrarily refused to look at it.2 iHe knew he would find it very difficult to call a strike afteropenly looking at the report and discussing it with Respon-dent,with the consequence of being on notice publicly ofRespondent's inability to pay theincrease, and the hardship itwould suffer by a shutdown caused by the strike. Reedersurmised, however, whatwas init, in view of the backgroundhe had of Respondent's financial condition and the latter'scontinuing position it could not afford an increase. Soprotected by his veil of innocence or lack of knowledge, andtacticallyexpressing skepticism of Respondent's plea ofinability to pay, he planned to go on with the strike.Respondent, as an inducement not to strike offered an increase20 RepublicSteelCorp.,9NLRB 219,N.L.R.B. v. Indiana DeskCo,149 F 2d 987, 995 (C.A. 7) enfg. andmodifying56 NLRB 76 and58 NLRB 48, andNL.R.B. vDadounanExport Co,138 F.2d 891(C.A. 2), denyingenforcementof 46 NLRB 498.21While itis establishedthat the employees'bargaining agent has aright to financialdata to support the employer's positionof inability topay a wage increase as soon as he requests it, there is no coronary to thisit could not afford, as the report disclosed, but the Union wasnot satisfied with it and struck on August 8. The Union'spicket line activity was intended to hamper production andprevent deliveries to customers. It closed the plant down untilSeptember 1, and hampered production and deliveries afterthat date. On August 22, at a meeting at which a Federalmediator was present, Respondent withdrew the increase. Itstated that its financial condition aggravated by the strike andits consequences had made the offer impossible.Then on September 20, when the strike had failed to keepRespondent closed, Reeder sent a letter to Respondent inwhich he requested that it make available to the Union "forexamination and study your books and records so that wemight bargain intelligently on economic matters." He alsostated that he was making the request because of Respondent'swithdrawal of the offer of a 5-cent-an-hour increase on theground of inability to pay, but did not concede the 5 centsoffer was adequate.Now it can be argued that here was disclosure of awillingness by the Union to break the bargaining impasse thatclearly existed between it and Respondent by reason of itsfixed and unchanging demand for a wage increase, that theUnion was revising its prior position and was ready to talkabout wageincreasesin line with Respondent's ability to pay,and that it now wished to test the Respondent's position itcould not pay, and to evaluate its financial condition with theview of making suggestions that would improve it. These arethe objectives of the furnishing of financial information.22 Ontheotherhand,Respondent's representatives could, insincerity and truthfulness, have suspected that this request wasjust another device to place pressure on Respondent, and thatitwould be an exercise in futility to honor it. Respondent hadbeen trying to discuss with Reeder its financial condition sincethe beginning of negotiations on June 24, and at the meetingsof July 14, 28 and 30, and August 6, 13 or 14, and 22. OnJuly 30, it offered an evaluation in depth of its financialcondition which took considerable time, effort and expertiseto prepare, and Reeder had summarily rejected it. Reeder justrefused to look at it, and as he testified at the January 31,1967, hearing, was not concerned with what was in it. OnSeptember 20, he was asking for the books and records whichcomprised Respondent's accounting and bookkeeping system"forexaminationand study," presumably to make anevaluation and study of them, and to prepare a financial reportliketheoneRespondentwas offering him.23Was hepersonally to examine the books and records or was a financialconsultant to handle this task? When was it to be done? Howlong was it to take? At the hearing on January 31, 1967,Reeder testified that in response to his September 20 requesthe expected an up-to-date financial report prepared by outsidecertified public accountants. He did not want Respondent'sbooks and records. Moreover, at the January 31 hearing, hetestified that he did not know whether the report submittedby Respondent on July 30 disclosed the information hetestified on January 31 that he wanted. His only reply was thathe wanted an answer to his September 20 request. Respondentcould well have believed, in good faith, that Reeder did notright that the employer is estopped from offering the financial data insupport of its position against the increase until it is requested by theemp2l2 yees' agent.MetloxManufacturingCompany,153 NLRB 1388,enfd. 378F 2d 728 (C.A. 9).23 Words are to be given their common and ordinary meaning absentevidence to the contrary 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant anything, but was merely applying another form ofpressure, and was not making a move to break theimpassewhich the Union had caused.For the reasons stated, I find that Respondent, refused ingood faith to honor the September 20 request. I also find forthe same reasons that Respondent in good faith decided thatthe request of the Union on November 10, 1966, to bargain,and the requests to bargain and furnish financial data onFebruary 7 and 13, 1967, were merely pressure moves tocontinue the Union's fixed position to obtain awage increasewithoutregardfor Respondent's ability to pay it, and that toI honor the requests would not break the impasse and lead tofruitfulbargaining. I conclude and find that Respondentrefused to bargain in good faith and not in bad faith. TheUnion, therefore, could not have passed on to employees anytruthful information about bad faith bargaining by respondentthat could have caused them to strike in protest against badfaith bargaining.I am of the opinion and so find that Respondent's technicalrefusal to meet or furnish data did not cause the employees toprolong the strike or strike in protest of this refusal. They andtheUnion knew Respondent's financial condition from thebeginning. The employees were aware of the Union's adroit-ness in refusing to look into it by its arbitrary refusal of thefinancial report, and knew the Union's plan to seek a wageincreasein spite of Respondent's financial condition. Theemployees, therefore, concluded that Reedler's request forfinancial books and records was just another pressure move,and could not have felt any resentmentagainstRespondent fornot responding to it. There is no evidence that the Union andthe employees had decided on changing their position to seek awageincreaseregardlessof Respondent's financial condition,and, therefore, that the Union had a different basis forbargaining.They continued to believe that theirsuccessdepended on their strike efforts to hamper Respondent'sproduction and deliveries effectively enough to force Respon-dent to give the increase in spite of its financial condition.They continued to strike for this purpose. They recognized thefutility of bargaining unless the Respondent had to capitulateto their demands. This point had not been reached. They,therefore,werenot striking in protest because of the refusal tomeet and bargain.Iconclude and find that Respondent did not replace thestrikers, and, therefore, had an obligation to reinstate them ontheir unconditional offers to return to work. The evidenceundisputedly supports this finding, and needs no analysis.The Union's offer of February 24, 1967, to return thestriking employees to workwas abona fide offer only forstriking employees Kaufman and Hurst. They only told theUnion's Staff Representative that they wished to return towork. They werereinstatedon February 27, 1967, and wereworking at the time of the hearing on June 28 to 30, 1967.The others to whom Reeder talked stated to him they wouldmake up their own minds. He had no communication with theremainder of the 20 strikers. The employees who returned toRespondent's plant todiscussreinstatement clearly disclosedthey had notgiventheUnion authority to make theunconditionaloffer.The presumption that the Union'sunconditional offer to return to work on behalf of employeeswas madebona fide on behalf of the employees is rebutted,bythe evidence. The one exception is the offer on behalf ofKaufman and Hurst. The offer was received by Respondent onFebruary 25 and theywere reinstatedon February 27.I conclude and find that Respondent offered uncondition-ally to reinstate all employees who unconditionally applied forreinstatement. The deadlines for applying for reinstatementcontained in Respondent's letters were not unreasonable.Respondent, in order to produce to meet a backlog of orders,.had to hire new employees in place of the strikers who did notwish reinstatement. Any employee who indicated he wishedreinstatement, but could not report before or by the deadlinedate,was readily given an extension of time within which toreturn to work.There is no evidence that Respondent refused the em-ployees applying for reinstatement or who were reinstated anyof the benefits under the prior contract. As statedsupra Icould not, and do not,_ credit the hearsay testimony to thecontrary,when the employees (Kaufman and Hurst) wereavailable to givedirect testimony if it existed. Smith'stestimony of what he said to Spencer raises some questionabout Respondent's retention of the seniority of the strikingemployees.However, Smith's categorical testimony thatreturning employees received the benefits they had under theold contract and the absence of any testimony to the contraryfrom General Counsel require me to reject the GeneralCounsel's position that conditions were attached to reinstate-ment. I also find that the reclassification of Kelly and Austinwithout communication with the Union after they returned towork is not evidence of any misconduct by Respondent, inview of Smith's testimony that he never communicated withthe Union in regard to reclassifications.I also find and conclude that the placing in effect of theno-solicitation rule on March 1, 1967, was not violative ofSection 8(a)(1) and (5) of the Act. Respondent has amanagement prerogative to place a no-solicitation rule in effectif it is necessary for purposes of production or discipline and isnondiscriminatory. Respondent's rule applies to all solicita-tion, and it applies only during working hours. There had beena bitter strike lasting from August 8, 1966, to February 24,1967. Beasley's testimony discloses that the strikers resentedthe retention of workers who were employed by Respondentduring the strike. He referred to them as scabs. Respondentplanned to keep the replacements and at the same time toreinstate the strikers. It was sound and necessary business forRespondent on March 1, 1967, to provide against disputes,disruptive of production and discipline, that might well haverisen between the strikers and the replacements during workinghours, on the return of the strikers, if the no-solicitation rulewas not placed in effect.CONCLUSIONS OF LAW1.Respondent Rybolt Heater Company is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and United Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.Respondent's technical refusals on February 9 and 17,March 1 or 2, April 20, and June 15, 1967, to furnish financialdata, and to meet and bargain, are mattersnot properly beforeme as unfair labor practices and are properly matters confinedto Case 8-CA-4574 now awaitingdispositionby a court ofappeals.3.Respondent has not violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate unconditionally the 20 strikingemployees named in the complaint, or by offering themreinstatement with conditions attached to its offer. RYBOLT HEATER COMPANY5654.Respondent did not violate Sections 8(a)(1) and (5) ofthe Act by placing a no-solicitation rule in effect on March 1,1967, and maintaining it in effect thereafter.RECOMMENDED ORDERIt is recommended that the Board issue an order dismissingthe complaint in its entirety against Respondent Rybolt HeaterCompany.